Citation Nr: 9903471	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  94-22 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the veteran's character of discharge is a bar to 
benefits administered by VA.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had honorable service from March 2 to June 30, 
1979 and from July 1979 to July 1983.  He also had service 
from March 1984 to June 1986; the character of this discharge 
is the subject of this appeal.

This appeal arose from a May 1993 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the benefit 
sought.  The veteran testified at personal hearings at the RO 
in July 1993 and August 1994; the hearing officer denied 
entitlement to the benefit requested in November 1994.  A 
hearing was held in October 1996 before a member of the Board 
sitting in Washington, DC.  In January 1997, this case was 
remanded for additional development.  He was informed that 
his claim had been denied in an October 1998 supplemental 
statement of the case.


FINDING OF FACT

The appellant's discharge from service in June 1986 was based 
upon willful and persistent misconduct involving periods of 
absences without leave and refusals to obey lawful orders.


CONCLUSION OF LAW

The appellant's discharge from service in June 1986 is 
considered for VA purposes as having been under dishonorable 
conditions as a result of willful and persistent misconduct.  
38 U.S.C.A. §§ 101(2), 5107(a) (West 1991); 38 C.F.R. § 3.12 
(1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  That is, he has presented a claim which 
is plausible.  It is also found that all relevant facts have 
been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

The term "veteran" means a person who served in the active 
military, naval or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 1991).

In order to be eligible for VA benefits, an individual must 
establish that the period of service on which the claim is 
based was terminated under conditions other than 
dishonorable.  In this regard, Congress has conferred upon VA 
authority to adjudicate, for the purpose of administering VA 
benefits only, whether a discharge is under honorable or 
dishonorable conditions.  A discharge on the basis of willful 
and persistent misconduct will be considered to have been 
issued under dishonorable conditions.  38 C.F.R. § 3.12(d) 
(1998).

The veteran's service records indicated that he was sent to 
Greece for duty in September 1985.  On April 3, 1986, he left 
Greece in an absent without leave status.  On April 7, 1986, 
he turned himself into military authorities at Ft. Belvoir, 
Virginia.  At that time, he indicated that he would not 
return to Greece and wanted to renounce his citizenship.  He 
was ordered to sign a form for his return to Greece, a lawful 
order that he refused to comply with.  He stated that he had 
left Greece because there were security violations in his 
unit, of which he had informed his commander.  However, he 
indicated that his commander had failed to take any actions 
to correct the situation.  On April 11, 1986, his defense 
counsel requested a psychiatric evaluation, noting that he 
exhibited delusional behavior and thought processes.  She 
stated that he was unable to respond to normal conversation 
and had requested termination of his citizenship.  His 
counsel also noted that he would need another counsel since 
she did have the requisite security clearance to speak openly 
with the veteran.  A psychiatric evaluation was performed on 
April 14, 1986.  While his request to terminate his 
citizenship was described as unusual, no thought disorder was 
found.  He was logical and goal directed.  There was no 
evidence of any past treatment for any psychiatric 
complaints.  No psychiatric disorder was identified.  He was 
subsequently appointed a new defense counsel and was mentally 
and physically cleared for administrative action.  When he 
was transferred to Ft. Dix, he again went AWOL for three 
days.  A commissioned officer then ordered him to return to 
Greece, an order that he again refused.  He was then charged 
with AWOL and disobeying a lawful order.  He signed a 
voluntary request for a discharge for the good of the service 
in lieu of a court martial, thereby admitting guilt of the 
offenses charged.

In July 1989, the veteran had requested that his character of 
discharge be upgraded.  The Board for Correction of Military 
Records found that there was no basis to change his character 
of discharge.  The above-noted history was referred to and 
the Board noted that the veteran had chosen to request an 
administrative discharge rather than risk the consequences of 
a court martial.  It was commented that while he may think 
that he made the wrong choice, he should not be allowed to 
change his mind at this late date.  It was also found that 
the discharge proceedings had been conducted in compliance 
with the law and regulations in effect at the time and that 
the character of his discharge was commensurate with his 
overall military service.

The veteran testified at a personal hearing in July 1993.  He 
indicated that he had a secret security clearance in order to 
do his job as a teletype operator.  During the process of 
upgrading his clearance, he became aware of security 
violations.  He then flew from Greece to the United States 
and immediately turned himself in to the authorities in order 
to report these violations.  However, he indicated that 
nothing was ever done, despite reporting them to the 
authorities during his debriefing.  They wanted him to return 
to Greece but he refused.  He stated that he did not realize 
that he would get an other than honorable discharge when he 
accepted the discharge.

A December 1993 Administrative Decision found that the 
veteran had had ample opportunity to rectify the situation 
that had lead to his going AWOL and to his discharge.  He had 
also failed to comply with a lawful order to return to his 
unit in Greece.  These actions were found to constitute 
willful and persistent misconduct.

The veteran testified at another personal hearing in August 
1994.  He again stated that there had been security 
violations in Greece, that they were not careful with secret 
information.  He stated that he brought this to his 
commander's attention several times, but that he was lax and 
did nothing.  He commented that none of the people under him 
were properly trained and that he seemed to be the only one 
who took these breaches seriously.  His intention in going 
AWOL was to report the violations; he also wanted to be 
allowed to finish his tour of duty in the States.  He then 
commented that he did not know that he would get a bad 
discharge; he thought that he would receive a general 
discharge.

The veteran filed a civil suit concerning his discharge in 
January 1994.  He argued that there were mitigating 
circumstances that the Army had not taken into consideration, 
such as the fact that the was trying to report security 
violations, that there were international tensions in the 
region during the time that he served there, and that he had 
medical, dental and family problems.  He also argued that the 
Army had violated its own rules and regulations when they 
ordered him to return to Greece after his AWOL, by 
incarcerating him for two weeks without preferring any 
charges, by forcing him to perform duties beneath his 
paygrade and by not considering his mitigating circumstances.  
Finally, he contended that he had ineffective assistance of 
counsel at the time of his discharge.  The U.S. District 
Court, Middle District of Florida, Orlando Division, 
concluded in August 1995 that, based upon the evidence of 
record, the decisions of the Army Discharge Review Board and 
the Board for Correction of Military Records were reasonable.  
The Court did not find that their decisions were arbitrary, 
capricious or contrary to the law.  There was also no 
indication that the Army failed to search for records to aid 
in his defense, as he alleged.  Finally, the Court determined 
that his claim that he had ineffective assistance of counsel 
would not be considered since it had not been properly raised 
before the Board for Correction of Military Records first 
(although it was felt he might have a "colorable" claim).

In October 1996, the veteran testified at a personal hearing 
before a member of the Board.  He stated that the Court in 
1995 had found that he had not been provided effective 
assistance of counsel at the time of his discharge, although 
he admitted that the Court could not make a decision since 
this claim had never been presented to the Board.  He 
contended that he had been given illegal advice to return to 
Greece after he had been transferred to Ft. Dix; however, the 
record indicated that he was sent to Ft. Dix after he had 
refused a lawful order to return to Greece.

The veteran filed a motion to the Board for Correction of 
Military Records to reconsider their previous denial to 
upgrade his discharge.  It was found in May 1998 that the 
veteran had failed to present any evidence that would suggest 
that he did not understand his rights at the time of his 
separation or the consequences of signing the request for 
discharge in lieu of court martial.  The Board also found 
that he had been provided effective assistance of counsel.  
His first counsel properly withdrew when it was found that 
she did not have the proper security clearance to review 
records that he said would mitigate the circumstances of his 
first AWOL.  That it took two weeks to find and appoint a 
replacement was not considered unusual or an unduly long 
period of time.  At the time of his discharge (and at the 
time that he signed the discharge request) he was represented 
by a member of the Judge Advocates General's Corps.  It was 
also found that he was a flight risk, thus requiring 
confinement pending his discharge; he was assigned the usual 
menial tasks assigned to all detainees.  It was concluded 
that the evidence of record did not warrant a reversal of the 
Board's prior decision to deny an upgrade in his character of 
discharge.

After a careful review of the evidence of record, it is found 
that that evidence supports a finding that the character of 
his discharge is a bar to benefits administered by VA.  The 
evidence shows that, despite an otherwise good record of 
military service, the veteran went AWOL in April 1986, 
absenting himself from his duty station in Greece in order to 
return to the United States.  While he claimed that he did 
this in order to report security violations (of which he had 
no objective evidence), he subsequently refused a lawful 
order to return to his duty station.  He was then transferred 
to Ft. Dix, where he again went AWOL for three days.  After 
his return, he again refused a lawful order.  The cumulative 
effect of his conduct in service suggests its persistent and 
willful nature.  Thus, it is found that his actions 
constituted willful and persistent misconduct, warranting a 
finding that his discharge was issued under dishonorable 
conditions.

In conclusion, it is found that the preponderance of the 
evidence shows that the appellant's character of discharge 
for the March 1984 to June 1986 period of service is a bar to 
VA benefits.


ORDER

The character of the veteran's discharge for the March 1984 
to June 1986 period of service is a bar to VA benefits.  The 
appeal is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.






- 7 -


